 


113 HR 3353 IH: Extend Not Cut SNAP Benefits Act
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3353 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2013 
Mr. Conyers (for himself, Ms. Lee of California, Mr. Huffman, Mr. Ellison, Mr. Cartwright, Ms. Waters, Ms. Clarke, Ms. Shea-Porter, Mrs. Napolitano, Mr. Serrano, Ms. Pingree of Maine, Mr. Nadler, Mr. Capuano, Ms. Bordallo, Ms. Kuster, Mr. Takano, Mr. Connolly, Mr. Langevin, Mr. Holt, Mr. Pocan, Mr. Tierney, Ms. Brown of Florida, Mr. Rangel, Mr. Cleaver, Mr. Tonko, Mr. Cummings, Mr. Grijalva, Ms. DeLauro, Ms. Moore, Mr. Honda, Mr. Cohen, Mr. Carson of Indiana, Mr. Johnson of Georgia, Ms. Lofgren, Ms. Linda T. Sánchez of California, Ms. Fudge, Ms. Slaughter, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the American Recovery and Reinvestment Act of 2009 to extend the period during which supplemental nutrition assistance program benefits are temporarily increased. 
 
 
1.Short titleThis Act may be cited as the Extend Not Cut SNAP Benefits Act.  
2.Extension of temporary increase in supplemental nutrition assistance benefitsSection 101(a) of title I of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 120) is amended— 
(1)in paragraph (1) by striking section 3(o) and inserting section 3(u), and  
(2)in paragraph (2) by striking 2013 and inserting 2014. 
3.Effective dateThis Act and the amendments made by this Act shall take effect on September 30, 2013.  
 
